LACOMBE, Circuit Judge.
The only question presented is whether, under the circumstances attending their importation, certain rubber automobile tires should be considered as part of the automobile with which they came, and assessed under the appropriate paragraph, “193, manufactures wholly or in part of metal,” or should be held to be separate articles of importation and assessed as manufactures of india rubber under paragraph 449 (Act July 24, 1897, c. 11, § 1, Schedules C, N, 30 Stat. 167, 193 (U. S. Comp. St. 1901, pp. 1645, 1678).
The automobiles in question were imported in crates, each' crate containing a complete machine, including four tires, which were not (and had not at any time been) placed on the wheels. The theory upon which the importer contends that each of these automobiles and the tires which came with it should be considered as separate entities for duty purposes may be found in the following summary of the testimony :
Automobiles are sometimes imported with tires in place on the wheels. In very many cases they are imported without tires. In sell*243ing a machine it is the custom of the trade to give the purchaser an option as to what kind of tire shall go with it, so that as to any imported machine the importer cannot tell whether it will eventually be sold with the tires which the foreign maker sent with it, or with some other kind of tire, domestic or imported. Tires are separate articles of commerce, and dealers in machines keep a large stock of them of various kinds. They come in standard sizes for the different sizes of wheel, and, so far as the evidence shows, although the tires in these two instances had not been, in fact, placed on the wheels, they might be so affixed, and the machines would then be complete and fit to run. The importer testified that he was not prepared to say that these tires were not ordered for the particular machines they came with, and added:
“I can tell just how they were ordered. We anticipated our wants. We had to order. I did it personally, and I accepted these cars, and accepted these tires; but when I sell them again to my customers, it may be six or eight months after I have specified these orders, I give my customer the option whether ho wishes tires, whether he wishes to purchase his own tires, or to buy a different make.”
Upon this state of facts an importer may import incomplete cars and tires separately, and if he does so they will pay duty as separate entities, even though it be his intention, after he gets them here, to assemble them and thus produce completed cars. United States v. Schoverling, 146 U. S. 76, 13 Sup. Ct. 24, 36 L. Ed. 893. But the majority of this court is of the opinion that, under our decision in United States v. Irwin, 78 Fed. 799, 24 C. C. A. 349, when the incomplete car and the four tires necessary to put it in running order are imported together, shipped by the same vessel for the same importer, and entered at the custom house at the same time, the parts are dutiable as a whole. As pointed out in that case, had the importer procured a policy of insurance against loss by fire or the perils of the sea, upon an “automobile on board the steamship Victorian,” the policy would have covered the complete machine, although the chassis, the body, and the tires were in separate cases, and had never before loss, been actually assembled.
-.Reference is made to our decision in Hillhouse v. United States, 152 Fed. 163, 81 C. C. A. 415, where it was held that exemption from duty as a “household effect” of a car used abroad for more than a year would not cover new parts added to it just before shipment. It would be an unreasonable extension of that proposition to hold that importations dutiable at some particular rate as completed articles may be constructively separated for duty purposes into parts subject to different classifications.
The decision of the Circuit Court is reversed.